Title: To Thomas Jefferson from Albert Gallatin, 2 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     March 2 1808
                  
                  I think that Congress might now decide whether they will give to the corporation the right of the United States 1st to the batture 2d to the fortifications & ground contained between them & the houses—3dly to the levy & ground contained between it & the houses. If they give the batture, it may be done without any restrictions; but if they give either of the other portions of ground which are extremely valuable, it must be under conditions 1st. that the custom house lot shall be reserved for the U. States—2dly that no other buildings shall be erected in front of the city—3dly perhaps that the President should reserve what may be necessary for public use.   Congress may also authorise the President to sell such lots, not disputed, as he may think proper. But would it not be best to confine ourselves for the present to the batture, & to wait for the report of the Commissioners?
                  I have received a duplicate of all the papers which you sent this morning, the petition respecting the marine hospital excepted. If you do not chuse to send a special message, I may send the papers (excepting the petitions to yourself) to the land committee of which Boyle is chairman; and they may act as they think proper.
                  I do not like much the idea of creating a special court for deciding the question of the batture. If we give our right to the corporation, they may afterwards fight it with the courts as they please.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               